The defendants-appellants have brought on, by an order to show cause, an application to advance the argument of the appeal taken by them from a judgment of the Trial Term entered in the Albany County Clerk’s office on July 9, 1956. The appeal from the temporary injunction, which was referred to in the decision of this court handed down June 14, 1956 has concededly been rendered academic by the entry of the final judgment, containing a permanent injunction against the enforcement of the ordinance in question. It appears to us that the appeal is one which ought to be heard and decided expeditiously, in view of the fact, if the ordinance is valid, it governs the activities of the plaintiffs-respondents, which are carried on chiefly in the summer season. Accordingly, the appeal from the judgment is set down for argument on the adjourned date of this term, July 24, 1956 at 1:00 p.m. The appeal may be heard upon a single typewritten copy of the record pursuant to rule 22 and the brief heretofore served and filed by the defendants-appellants upon the appeal from the temporary injunction may be regarded as the appellants’ brief upon this appeal, together with such supplementary material as may be served and filed by the appellants in typewritten form within three days after the handing down of this decision. The brief of the respondents *795should be served and filed in typewritten form within one' week after the receipt of the supplementary material served by the appellants, if any such material is served, or within 10 days from the date of the handing down of this decision if no such supplementary material is served. If the plaintiffs-respondents do not comply with the foregoing provisions, and are not ready to proceed with the argument of the appeal at the time specified, they are directed to show cause at that time, upon the basis of the papers submitted upon the motion decided June 14, 1956 and upon the affidavit submitted on this motion, why an order should not be granted by this court staying the operative effect of the judgment appealed from, during the pendency of the appeal, and why the defendants-appellants should not be given such other, further and different relief as may be appropriate. Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ., concur.